Citation Nr: 0723433	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with spondylolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from March 1993 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, the veteran testified before the undersigned at a 
Travel Board hearing the RO.  A transcript is associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

During the veteran's May 2007 hearing, he stated that his 
back pain and symptoms had increased since the VA examination 
in September 2004.  Therefore, the Board finds that a remand 
is necessary for an updated examination of the veteran's 
spine.  He also indicated that he was experiencing pain which 
would shoot from his back down his legs.  Thus, on remand, 
the veteran should also be afforded a neurological 
examination to determine whether he has any such diagnoses 
related to his service-connected spinal disability.  In 
addition, the veteran stated that he last saw his 
chiropractor in August 2006.  The most recent evidence 
associated with the claims file from D.D., the veteran's 
chiropractor, is dated in January 2006.  Therefore, on 
remand, these records must be requested and, if obtainable, 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
authorization from the veteran, the RO should 
request all records regarding the veteran 
from D.J.D., Chiropractor, dated from January 
2006 to the present.  All obtained records 
should be associated with the veteran's 
claims file.

2.  The veteran should be afforded orthopedic 
and neurologic examination of the back in 
order to determine the nature and degree of 
severity of the service-connected lumbosacral 
strain with spondylolysis, and any associated 
neurological symptoms.  The claims folder, to 
include a copy of this Remand, must be made 
available to the examiner(s) for review in 
conjunction with any examination.  All 
appropriate tests deemed necessary should be 
accomplished.

a.  The examiner should fully describe the 
degree of limitation of motion of the 
joint or joints affected by the veteran's 
service-connected spinal disability.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

b.  In evaluating range of motion in the 
back, the inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.

c.  It should be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

d.  The neurological examination should 
indicate any nerves that are affected by 
the spine disability.  If such 
neurological symptoms are present, the 
examiner must indicate whether the veteran 
suffers from mild, moderate, moderately 
severe, or severe neurological 
involvement.

3.  Once the above-requested development has 
been completed, the veteran's claim for an 
evaluation in excess of 10 percent for the 
service-connected lumbosacral strain with 
spondylolysis should be readjudicated.  If 
the decision remains adverse to the veteran, 
he and his representative should be provided 
with an appropriate Supplemental Statement of 
the Case and an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



